STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

                                                                                 FILED
                                                                              November 26, 2013
In Re: R.J., A.L., A.J., and L.L.                                          RORY L. PERRY II, CLERK
                                                                         SUPREME COURT OF APPEALS
No. 13-0697 (Fayette County 12-JA-47 through 12-JA-50)                       OF WEST VIRGINIA




                                 MEMORANDUM DECISION

        Petitioner Mother, by counsel Thomas Rist, appeals the Circuit Court of Fayette County’s
June 9, 2013 order terminating her parental rights to R.J., A.L., A.J., and L.L. The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Angela Walters, filed its
response in support of the circuit court’s order and a supplemental appendix. The guardian ad
litem, Anthony Ciliberti Jr., filed a response on behalf of the children also supporting the circuit
court’s order. On appeal, Petitioner Mother alleges that the circuit court erred in terminating her
parental rights because the DHHR untimely filed the Uniform Child Case Plans.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming is appropriate under Rule 21 of the Rules of
Appellate Procedure.

        The abuse and neglect petition in this action was filed on May 22, 2012, after Child
Protective Services (“CPS”) received a referral from the Child Abuse Hotline indicating that
Petitioner Mother left the children unsupervised in her hotel room for forty-five minutes while
she drank at a bar. A CPS worker investigated the allegation and found the children unattended
in Petitioner Mother’s hotel room. The CPS worker alleged that the temperature of the hotel
room was set at ninety-five degrees Fahrenheit. Additionally, the worker observed that there was
no evidence of food or baby formula in the room, that the children were not wearing clothes or
shoes, and that L.L., at the time eight months old, lacked hair on the back of his head (indicating
that he lies down excessively), and that L.L. was wheezing with a runny nose.1 As a result of the
investigation, Petitioner Mother was arrested for felony child neglect and eventually placed on
probation.



       1
         Officer Lightner disclosed to the CPS worker that when he arrived at the hotel room, the
children “were so thirsty they were motioning for toilet water.” Officer Lightner also stated that
he purchased pop tarts and Similac for the children and that the children “ravaged the pop tarts
and it appeared they had not eaten for a while” and the baby drank “a lot of Similac.”
                                                     1
         The circuit court held an adjudicatory hearing in August of 2012, after which Petitioner
Mother was granted a post-adjudicatory improvement period. She was required to attend
parenting and adult life skills classes, to attend rehabilitation at Prestera, and to follow the
recommendations of her psychological evaluation.2 In March of 2013, Petitioner Mother was
granted a ninety-day extension of her post-adjudicatory improvement period.3 In June of 2013,
the circuit court held a dispositional hearing and terminated Petitioner Mother’s parental rights
for failing to correct the circumstances that led to the filing of the instant petition. It is from this
order that Petitioner Mother appeals.

       The Court has previously established the following standard of review:

       “Although conclusions of law reached by a circuit court are subject to de novo
       review, when an action, such as an abuse and neglect case, is tried upon the facts
       without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011).

        Upon our review, the Court finds no error in the circuit court’s termination of Petitioner
Mother’s parental rights. Petitioner Mother argues that the circuit court erred in allowing the
DHHR to file the Uniform Child Case Plan in an untimely matter. Specifically, Petitioner Mother
argues that she was denied an opportunity to present her case at the dispositional hearing because
the Uniform Child Case Plans were filed four days prior to the hearing, rather than five days in
advance as required by Rule 29 of the Rules of Procedure for Child Abuse and Neglect
Proceedings and West Virginia Code § 49-6-2(c).




       2
         The record is devoid of any information regarding what services Petitioner Mother was to
receive at Prestera, or what, if any, recommendations were made as a result her psychological
evaluation. However, inasmuch as Petitioner Mother failed to comply with other requirements of
her improvement period, as described in the body of this decision, this information is not crucial
to our analysis.
       3
           The record lacks any information as to why Petitioner Mother was granted this extension.
                                                      2
­
        This Court has held that “‘[w]here it appears from the record that the process established
by the Rules of Procedure for Child Abuse and Neglect Proceedings . . . has been substantially
disregarded or frustrated, the resulting order of disposition will be vacated and the case
remanded for compliance with that process and entry of an appropriate dispositional order.’ Syl.
Pt. 5, In re Edward B., 210 W.Va. 621, 558 S.E.2d 620 (2001).” Syl. Pt. 6, In re Elizabeth A.,
217 W.Va. 197, 617 S.E.2d 547 (2005).

        The parties do not dispute that the DHHR did not strictly comply with Rule 29 of the
Rules of Procedure for Child Abuse and Neglect Proceedings when it filed the Uniform Child
Case Plans four judicial days before the dispositional hearing. Although we find that the
temporal requirements for the filing of the children’s case plans were not satisfied in this case,
the delay did not substantially frustrate the purpose of such procedural rules. See W. Va. R. Proc.
for Child Abuse and Neglect Proceed. 2 (“These rules shall be liberally construed to achieve
safe, stable, secure permanent homes for abused and/or neglected children and fairness to all
litigants. These rules are not to be applied or enforced in any manner which will endanger or
harm a child . . .”).4

        The record before us shows that the DHHR filed two status reports, imputing to
Petitioner Mother knowledge as early as April 9, 2013, of the conditions that needed to be
remedied in order for her to reunify with her children. The May 28, 2013, status report, which
was prepared more than five judicial days in advance, also clearly conveyed that the DHHR was
going to move to terminate Petitioner Mother’s parental rights. Despite this notice, Petitioner
Mother failed to make the necessary improvements. Petitioner Mother missed or delayed an
unspecified number of visitations and missed nine adult life skills classes and/or individualized
parenting classes. Furthermore, the circuit court found, and Petitioner Mother does not dispute,
that she tested positive for marijuana during the improvement period.

        For the foregoing reasons, we find no error in the decision of the circuit court and the
June 9, 2013 order is hereby affirmed.

                                                                                         Affirmed.

ISSUED: November 26, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II

       4
        Nevertheless, we admonish the DHHR for failing to follow the clearly established Rules
of Procedure for Child Abuse and Neglect Proceedings.
                                                  3